           Case 1:13-cr-20193-TLL-PTM ECF No. 34, PageID.151 Filed 04/09/21 Page 1 of 3

                  VIOLATION REPORT PART 1:                                 U. S. Probation Office
PROB 12C                                                                                                  PACTS     DATE
(Rev. 08/18)
                                                                           Eastern District of Michigan   36460     04/06/2021
                  PETITION FOR WARRANT
NAME                                            OFFICER                           JUDGE                           DOCKET #
SHOMIN, Bret Jon                                Matthew A. Romeo                  Thomas L. Ludington             13-CR-20193-01

ORIGINAL               SUPERVISION TYPE   CRIMINAL HISTORY     TOTAL OFFENSE       PHOTO
SENTENCE DATE                             CATEGORY             LEVEL
                       Supervised
10/24/2013                                VI                   21
                       Release
COMMENCED

10/06/2020
EXPIRATION

10/05/2023
ASST. U.S. ATTORNEY                       DEFENSE ATTORNEY

Roy Kranz                                 To Be Determined
REPORT PURPOSE

        TO ISSUE A WARRANT TO BE LODGED AS A
                      DETAINER
ORIGINAL OFFENSE

Count 1: 18 U.S.C. § 113(a)(3), Assault With a Dangerous
Weapon With Intent to do Bodily Harm

SENTENCE DISPOSITION

Custody of the Bureau of Prisons for a term of 96 months, to be followed by a 36-month term of supervised release.

ORIGINAL SPECIAL CONDITIONS

      1. The defendant shall participate in a program approved by the probation department for mental health
         counseling, if necessary.
      2. The defendant shall participate in a program approved by the probation department for substance abuse,
         which program may include testing to determine if the defendant has reverted to the use of drugs or alcohol,
         if necessary.
      3. The defendant shall not use or possess alcohol in any consumable form, nor shall the defendant be in the
         social company of any person whom the defendant knows to be in possession of alcohol or illegal drugs or
         frequent an establishment where alcohol is served for consumption on the premises, with the exception of
         restaurants.
      4. The defendant shall take all medications as prescribed by a physician whose care he is under, including a
         psychiatrist, in the dosages and at the times proposed. If the defendant is prescribed a medication, he shall
         take it, and the defendant shall not discontinue medications against medical advice.
      5. The defendant shall participate in a program approved by the probation department for anger management,
         if necessary.
      6. The defendant shall establish a plan with the Grand Traverse County of Friend of the Court to satisfy the
         support arrearage with that agency and abide by that plan.

               Criminal Monetary Penalty: Special Assessment $100.00 (Paid)

                                                             Page 1 of 3
           Case 1:13-cr-20193-TLL-PTM ECF No. 34, PageID.152 Filed 04/09/21 Page 2 of 3

                   VIOLATION REPORT PART 1:                             U. S. Probation Office
PROB 12C                                                                                               PACTS     DATE
(Rev. 08/18)
                                                                        Eastern District of Michigan   36460     04/06/2021
                   PETITION FOR WARRANT
NAME                                            OFFICER                        JUDGE                           DOCKET #
SHOMIN, Bret Jon                                Matthew A. Romeo               Thomas L. Ludington             13-CR-20193-01

The probation officer believes that the offender has violated the following conditions of Supervised Release:
VIOLATION NUMBER      NATURE OF NONCOMPLIANCE



               1      Violation of Mandatory Condition: “THE DEFENDANT SHALL NOT COMMIT ANOTHER
                      FEDERAL, STATE, OR LOCAL CRIME.”

                      On January 7, 2021, SHOMIN was arrested by the Crawford County (Michigan) Sheriff’s
                      Department on a felony charge of Operating Under the Influence, Third Offense and a
                      misdemeanor charge of Driving Without a License.
               2      Violation of Mandatory Condition: “THE DEFENDANT SHALL NOT COMMIT ANOTHER
                      FEDERAL, STATE, OR LOCAL CRIME.”

                      On March 20, 2021, SHOMIN was arrested by the Grand Rapids (Michigan) Police Department
                      on a felony charge of Assaulting, Resisting, or Obstructing a Police Officer.
               3      Violation of Special Condition: “THE DEFENDANT SHALL NOT USE OR POSSESS
                      ALCOHOL IN ANY CONSUMABLE FORM, NOR SHALL THE DEFENDANT BE IN THE
                      SOCIAL COMPANY OF ANY PERSON WHOM THE DEFENDANT KNOWS TO BE IN
                      POSSESSION OF ALCOHOL OR ILLEGAL DRUGS OR FREQUENT AN
                      ESTABLISHMENT WHERE ALCOHOL IS SERVED FOR CONSUMPTION ON THE
                      PREMISES, WITH THE EXCEPTION OF RESTAURANTS.”

                      Following his arrest on January 7, 2021, SHOMIN was given a preliminary breath test at the
                      Crawford County Jail, which yielded a 0.14% blood alcohol content. He also admitted to officers
                      that he had been consuming alcohol the previous night.
               4      Violation of Standard Condition No. 7: “THE DEFENDANT SHALL REFRAIN FROM
                      EXCESSIVE USE OF ALCOHOL AND SHALL NOT PURCHASE, POSSESS, USE,
                      DISTRIBUTE, OR ADMINISTER ANY CONTROLLED SUBSTANCE OR ANY
                      PARAPHERNALIA RELATED TO ANY CONTROLLED SUBSTANCES, EXCEPT AS
                      PRESCRIBED BY A PHYSICIAN.”

                      On November 2, 2020, SHOMIN tested positive for marijuana during a random urinalysis test.
                      Following this test, he admitted to smoking marijuana with his cousin earlier in the week. During
                      a home visit on March 16, 2021, SHOMIN admitted that he had used marijuana and
                      methamphetamines while staying a friend’s house on or about March 13, 2021.
               5      Violation of Standard Condition No. 9: “THE DEFENDANT SHALL NOT ASSOCIATE
                      WITH ANY PERSONS ENGAGED IN CRIMINAL ACTIVITY AND SHALL NOT
                      ASSOCIATE WITH ANY PERSON CONVICTED OF A FELONY, UNLESS GRANTED
                      PERMISSION TO DO SO BY THE PROBATION OFFICER.”


                                                          Page 2 of 3
           Case 1:13-cr-20193-TLL-PTM ECF No. 34, PageID.153 Filed 04/09/21 Page 3 of 3

                   VIOLATION REPORT PART 1:                                                U. S. Probation Office
PROB 12C                                                                                                                  PACTS     DATE
(Rev. 08/18)
                                                                                           Eastern District of Michigan   36460     04/06/2021
                   PETITION FOR WARRANT
NAME                                                         OFFICER                              JUDGE                           DOCKET #
SHOMIN, Bret Jon                                             Matthew A. Romeo                     Thomas L. Ludington             13-CR-20193-01

                           At the time of his arrest by the Grand Rapids Police Department on March 20, 2021, SHOMIN
                           was the passenger in a vehicle that was driven by Curtis Lee McFall, Jr. A criminal record check
                           completed through Access to Law Enforcement Systems (ATLAS) revealed that Mr. McFall has
                           seven prior felony convictions. SHOMIN did not request permission to associate with
                           Mr. McFall and the probation department did not authorize such contact. At the time of the traffic
                           stop, Mr. McFall was also found to be in possession of an unspecified amount of cocaine and was
                           charged with Possession of Narcotics, Under 25 Grams.
               6           Violation of Standard Condition No. 1: “THE DEFENDANT SHALL NOT LEAVE THE
                           JUDICIAL DISTRICT WITHOUT THE PERMISSION OF THE COURT OR PROBATION
                           OFFICER.”

                           During his arrest for Operating Under the Influence on January 7, 2021, SHOMIN admitted to
                           deputies of the Crawford County Sheriff’s Department that he was returning from visiting his son
                           in Traverse City, Michigan. He was also arrested on March 20, 2021, in Grand Rapids, Michigan.
                           Both Traverse City and Grand Rapids are located in the Western District of Michigan and
                           SHOMIN did not have prior authorization from the Court or probation department to travel to
                           these locations.

I declare under penalty of perjury that the foregoing is true and correct.           DISTRIBUTION
PROBATION OFFICER
                                                                                     Court
s/Matthew A. Romeo/tmg
989-894-8829
SUPERVISING PROBATION OFFICER                                                        PROBATION ROUTING


s/Ann R. Smith                                                                       Data Entry
734-741-2076

THE COURT ORDERS:
[X]            The issuance of a warrant to be lodged as a detainer at the Kent County Jail, Grand Rapids, Michigan.

[ ]            Other



                                                                                        s/Thomas L. Ludington
                                                                                        United States District Judge

                                                                                           4/9/2021
                                                                                           Date



                                                                             Page 3 of 3
